DAVIDSON, P. J.
Appellant was convicted of murder, his punishment being assessed at 40 years’ confinement in the penitentiary.
There are several questions raised for revision in thei motion for new trial, but they are not verified by bills of exception, and the statement of facts is not in the record. These matters, as presented, are not reviewable, and the judgment will be affirmed.
PRENDERGAST, J., not sitting.

<§n»For other cases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes